UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM10-Q [X] QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR [] TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 APPLIED NATURAL GAS FUELS, INC. (f/k/a PNG Ventures, Inc.) (Exact name of Registrant as specified in its charter) Nevada 000-29735 88-0350286 (State or other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 31111 Agoura Road, Suite 208 Westlake Village, CA 91361 (Address of principal executive offices) 818-450-3650 (Issuer’s telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes[X]No [] As of November 12, 2010, there were 20,000,000 shares of common stock of the registrant outstanding. APPLIED NATURAL GAS FUELS, INC. Index to Form 10-Q Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements 2 Unaudited Condensed Consolidated Balance Sheets at September 30, 2010 (Successor) and December 31, 2009 (Predecessor) 2 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2010 (Successor), Three Months Ended September 30, 2009 (Predecessor), Three Months EndedMarch 31, 2010 (Predecessor), Six Months Ended September 30, 2010 (Successor) and Nine Months Ended September 30, 2009 (Predecessor) 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2010 (Successor), Three Months Ended March 31, 2010 (Predecessor) and Nine Months Ended September 30, 2009 (Predecessor) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 4. Controls and Procedures 31 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 32 Signatures 33 1 PART IFINANCIAL INFORMATION Item1.Financial Statements APPLIED NATURAL GAS FUELS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (amounts in thousands) ASSETS September 30, 2010 (Successor) December31,2009 (Predecessor) Current Assets Cash and cash equivalents $ $ Trade accounts receivable, net of allowances of $26 and $22 Prepaid expenses and other current assets Total Current Assets Property, plant and equipment, net Deposits and other long term assets 25 — Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Liabilities Not Subject to Compromise Accounts payable and accrued expenses $ $ Line of Credit Current portion of long term debt — Notes payable and other current liabilities — Total liabilities not subject to compromise Liabilities Subject to Compromise — Total Current Liabilities Long Term Debt Liabilities Not Subject to Compromise Secured credit agreement — Priority taxes and other administrative fees — Total Long Term Debt — Total Liabilities Stockholders’ Equity (Deficit) Common stock, $.001par value, 50,000,000shares authorized, 20,000,000 and 10,084,738 issued and outstanding at September 30, 2010 and December 31, 2009, respectively 20 10 Additional paid-in capital (4
